Citation Nr: 1015998	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-29 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 
2001, for the grant of service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC), in Washington, DC, and a September 2008 rating 
decision by the VA Regional Office (RO) in Nashville, 
Tennessee.  By the January 2008 rating decision, the AMC 
established service connection for hypertension, evaluated as 
10 percent disabling, effective from July 16, 2001.  
Thereafter, by the September 2008 rating decision, the RO 
found that new and material evidence had been received to 
reopen the sleep apnea claim, but denied the underlying 
service connection claim on the merits.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The record reflects the Veteran requested a Board hearing in 
conjunction with this appeal, and such a hearing was 
scheduled for April 2010.  However, the Veteran withdrew his 
hearing request via a statement submitted through his 
accredited representative in March 2010.  See 38 C.F.R. 
§ 20.702(e) (2009).

For the reasons stated below, the Board concurs with the RO's 
determination that new and material evidence adequate to 
reopen the previously denied sleep apnea claim has been 
received.  However, for the reasons addressed in the REMAND 
portion of the decision below, the Board finds that further 
development is required with respect to the underlying 
service connection claim.  Accordingly, this claim is 
REMANDED to the RO via the AMC, in Washington, DC.






FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Service connection was denied for hypertension by a July 
1992 rating decision.  The Veteran was informed of that 
decision, including his right to appeal, and did not appeal.

3.  Following the July 1992 rating decision, the record does 
not reflect the Veteran submitted a formal or informal claim 
of service connection for hypertension prior to July 16, 
2001.

4.  The Veteran's hypertension has not been manifested by 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.

5.  Service connection was previously denied for 
sleeplessness with snoring, to include as due to an 
undiagnosed illness, by a July 2002 rating decision.  The 
Veteran initiated an appeal to this decision, and the 
sleeplessness claim was included as part of an October 2004 
Statement of the Case (SOC).  However, as part of his 
Substantive Appeal, the Veteran indicated that he did not 
desire to continue his appeal with respect to this claim.

6.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 16, 
2001, for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.400 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101(2009).

3.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for 
obstructive sleep apnea, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  However, for the reasons stated 
below, the Board finds that new and material evidence has 
been received to reopen the previously denied.  Therefore, no 
further discussion of the VCAA is required with respect to 
this aspect of the appeal, because any deficiency has been 
rendered moot.  Moreover, for the reasons addressed in the 
REMAND portion of the decision below, the Board finds that 
further development is required regarding the underlying 
service connection claim in order to comply with the duty to 
assist.  

The Board also notes that the Veteran's appeal regarding his 
hypertension is a disagreement with the initial rating and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-
91 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Veteran was sent letters in April 
2008 which, in pertinent part, included the specific 
information about the assignment of disability rating(s) and 
effective date(s) by VA as outlined by the Court's holding in 
Dingess, supra, as well as the specific rating criteria used 
to evaluate hypertension.  Moreover, these letters detailed 
VA's basic duties to assist and notify.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied regarding the hypertension claims.  Various medical 
records were obtained and considered as part of this appeal.  
Further, the Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  As 
detailed in the Introduction, he withdrew his request for a 
Board hearing in March 2010.  He was accorded VA medical 
examination regarding his hypertension in March 2004, August 
2004 and December 20007 which included findings consistent 
with the VA rating criteria and treatment records on file.  
Nothing in the record indicates any inaccuracies with respect 
to the findings of this examination or prejudice therein.  
The Veteran has not indicated his hypertension has increased 
in severity since the most recent examination.  Accordingly, 
the Board finds that these examinations are adequate for 
resolution of this case.  Moreover, as a general rule, the 
adjudication of an earlier effective date case is based upon 
evidence already in the claims folder; the resolution of the 
claim depends upon when certain document(s) were either 
received by VA and/or promulgated to the Veteran.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Earlier effective date

In general, the law provides that the effective date for the 
grant of service connection for a disease or injury is the 
day following separation from active duty or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Service connection was denied for hypertension by a July 1992 
rating decision.  The Veteran was informed of that decision, 
including his right to appeal, and did not appeal.  
Accordingly, that decision is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. 
§ 20.1103.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the Veteran 
is only entitled to an earlier effective date in this case if 
he filed an application to reopen his hypertension claim 
prior to the current effective date of July 16, 2001.

The Board acknowledges that the provisions of 38 C.F.R. § 
3.157 commence with notation of the general rule that the 
effective date of compensation benefits will be the date of 
receipt of the claim or the date when entitlement arose, 
whichever is the later.  However, this regulation goes on to 
provide that, in pertinent part, receipt of clinical reports 
of examination or hospitalization may serve as informal 
claims "for increase or to reopen" where the claim is for an 
already service-connected condition.  The date of receipt of 
such clinical evidence may serve to form the basis for an 
earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
Veteran's appeal flows from the original grant of service 
connection, the provisions of 38 C.F.R. § 3.157 are not for 
application in the instant case.

With respect to the question of whether the Veteran filed an 
application to reopen prior to July 16, 2001, the VA 
administrative claims process recognizes formal and informal 
claims.  A formal claim is one that has been filed in the 
form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, from 
a claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

In this case, a thorough review of the evidence of record for 
the period from the July 1992 rating decision to the current 
July 16, 2001, effective date does not show VA received 
written communication from the Veteran indicating he was 
seeking, or intended to seek, service connection for his 
hypertension.  The Board acknowledges that the Veteran had 
other claims for VA benefits during this period, but he never 
made reference to his hypertension prior to July 16, 2001.  
In short, following the July 1992 denial of service 
connection for hypertension, nothing in the record reflects 
VA received an application to reopen prior to the current 
effective date of July 16, 2001.  Accordingly, the record 
does not support the assignment of an earlier effective date 
in this case, and the benefit sought on appeal must be 
denied.

The Board acknowledges the Veteran has contended there was 
error in his original denial of service connection for 
hypertension.  Moreover, under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of clear and unmistakable 
error has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  However, the Court has 
emphasized that merely to aver that there was clear and 
unmistakable error in a rating decision is not sufficient to 
raise the issue.  The Court has further held that simply to 
claim clear and unmistakable error on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Fugo v. Brown, 6 Vet. App. 40 (1993).  

In this case, the Veteran has not provided specific 
allegations of clear and unmistakable error.  Although he 
contended there was error in a prior VA medical examination, 
the Court has indicated that an inadequate examination does 
not constitute clear and unmistakable error.  See Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992) (An error made by a VA 
doctor who examines a veteran is "not administrative error 
during the adjudication process which would require the prior 
decision to be reversed or amended...").  He has also contended 
that the Board had already determined there was error in the 
prior denial based upon the evidence of record.  However, no 
such Board decision has ever been made.  Presumably he is 
referring to the November 2007 Board decision, which found, 
in pertinent part, that new and material evidence had been 
received to reopen the previously denied claim of service 
connection for hypertension.  Other than the present case, 
this is the only Board decision of record to adjudicate a 
claim regarding hypertension.  In that decision, the Board 
made no findings of any error in regard to the July 1992 
rating decision.  Rather, the Board found that decision was 
final.  The Board also found that the claim was reopened 
based upon the evidence added to the record since that 
decision.

In view of the foregoing, the Board finds that the Veteran 
has not raised a valid claim of clear and unmistakable error 
regarding the July 1992 rating decision.  Therefore, no 
further discussion of this issue is warranted.  

Analysis -- Hypertension

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 7101, a rating of 10 percent is 
warranted for hypertensive vascular disease where the 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104.

In this case, the Veteran's hypertension has not been 
manifested by diastolic pressure of predominantly 110 or more 
or systolic pressure of predominantly 200 or more.  Although 
no specific blood pressure readings appear to have been 
recorded on the March 2004 VA examination, it was noted he 
had blood pressure readings of 163/100 (systolic/diastolic) 
in November 2002, and 154/98 in March 2004.  The August 2004 
VA examination shows blood pressure readings of 174/96, 
154/100, and 160/106.  The December 2007 VA examination noted 
blood pressure readings of 142/90, 140/85, and 151/89.  In 
addition, it was noted that previous blood pressure readings 
showed 125/85 earlier in December 2007; 136/98 and 163/110 in 
June 2007; and 179/107 in January 2007.  There is also no 
indication in the treatment records on file of elevated blood 
pressure readings to the extent necessary for a rating in 
excess of 10 percent under Diagnostic Code 7101.  For 
example, he had blood pressure readings of 152/75 in December 
2000; 144/90 in April 2001; 137/65 in May 2001; 149/88, 
146/98, and 165/104 in February 2002; 145/105 in December 
2002; 186/128 in January 2004; 123/81 in January 2008; 113/60 
in February 2008; 128/72 in April 2008; 122/79 in August 
2008; and 129/80 in May 2009.

For these reasons, the Board finds that the Veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his hypertension under Diagnostic 
Code 7101.  In making this determination, the Board notes 
that it considered whether staged ratings under Fenderson, 
supra, were appropriate.  However, as detailed above, the 
symptomatology of the Veteran's hypertension appears to have 
been stable throughout the pendency of this appeal; there 
were no distinctive period(s) where his hypertension 
satisfied the criteria for a higher rating.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to an extraschedular rating for his 
hypertension, and the Veteran has not raised the matter 
himself.  The Board therefore is without authority to 
consider the matter of extraschedular ratings.  The Veteran 
is free to raise this as a separate issue with the RO if he 
so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the record does not reflect, 
nor does the Veteran contend, he is unemployable due solely 
to his service-connected hypertension.  Therefore, the Board 
finds that no further discussion of entitlement to a TDIU is 
warranted in this case.

Analysis - New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was previously denied for sleeplessness 
with snoring, to include as due to an undiagnosed illness, by 
a July 2002 rating decision.  The Veteran initiated an appeal 
to this decision, and the sleeplessness claim was included as 
part of an October 2004 SOC.  However, as part of his 
Substantive Appeal, the Veteran indicated that he did not 
desire to continue his appeal with respect to this claim.
Therefore, that decision is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. 
§ 20.200, 20.202, 20.1103.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The July 2002 rating decision denied service connection for 
sleeplessness because there was no objective evidence that 
the symptoms had persisted beyond six months, and it was 
considered part of the service-connected fatigue.  In other 
words, the claim was denied because the competent medical 
evidence did not show it was a distinct and separate chronic 
disability.  However, the evidence added to the record since 
the prior denial of July 2002 includes additional medical 
records, including a May 2008 VA medical examination, which 
diagnoses obstructive sleep apnea.  As such, this evidence 
refutes the specific basis for the prior denial.  Therefore, 
the Board finds that the evidence received since the last 
prior denial was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  As such, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a), and the claim is 
reopened.

Adjudication of this claim does not end with the finding that 
new and material evidence has been received.  The Board must 
now address the merits of the underlying service connection 
claim.  As noted in the Introduction, for the reasons 
addressed in the REMAND portion of the decision below, the 
Board finds that further development is required with respect 
to the underlying service connection claim.  


ORDER

Entitlement to an effective date earlier than July 16, 2001, 
for the grant of service connection for hypertension is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for obstructive 
sleep apnea, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.






REMAND

Initially, the Board notes that the Veteran originally 
claimed entitlement to service connection for sleeplessness 
due to an undiagnosed illness pursuant to the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, as his 
complaints have been attributed to a known clinical diagnosis 
of obstructive sleep apnea, these provisions are no longer 
applicable to the instant case as they pertain to undiagnosed 
illnesses.

The Board observes that the Veteran's service treatment 
records contain no entries indicative of sleep apnea.  
Moreover, he indicated on Reports of Medical History dated in 
May 1984 and November 1991 that he had not experienced 
frequent trouble sleeping.  Further, there is no indication 
of sleep apnea in the competent medical records until years 
after his separation from service.  Nevertheless, he contends 
that he has had sleeplessness and snoring since service, 
which does appear to be the type of symptomatology subject to 
lay observation pursuant to Jandreau, supra.  Moreover, he 
has indicated that his sleep apnea is secondary to his 
service-connected fatigue, which raises a claim of secondary 
service connection under 38 C.F.R. § 3.310.  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

Although the Veteran was accorded a VA medical examination 
regarding his sleep apnea claim in May 2008, no opinion was 
promulgated as to the etiology thereof.  Moreover, the 
Veteran has contended that this examination was inadequate.  
Therefore, the Board finds that a new examination is required 
in this case by a clinician who has not previously evaluated 
the Veteran.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed (as is the case here), or a 
claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his sleep apnea since August 2009.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
by a clinician who has not previously 
examined him to determine the current 
nature and etiology of his obstructive 
sleep apnea.  The claims folder should be 
made available to the examiner(s) for 
review before the examination; the 
examiner(s) must indicate that the claims 
folder was reviewed.  

Following examination of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
his current sleep apnea was incurred in 
or otherwise the result of active 
service.  If the examiner determines the 
sleep apnea is not directly related to 
active service, then an opinion must be 
expressed as to whether it is as likely 
as not that it was caused by or 
aggravated by a service-connected 
disability to include the service-
connected fatigue.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the sleep apnea 
was aggravated by a service-connected 
disability, the examiner should identify 
the level of disability caused by the 
service-connected disability, to the 
extent possible.  

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC which addresses all of 
the evidence obtained after the issuance of the September 
2009 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


